Appeal by the defendant from a sentence of the County Court, Orange County (Paño Z. Patsalos, J.), imposed June 19, 1995, on the ground that the sentence is excessive.
Ordered that the sentence is affirmed.
The defendant did not effectively waive his right to appeal from the sentence imposed. The record does not afford a sufficient basis for concluding that there was a knowing waiver of the defendant’s right to appeal. There was no record discussion between the court and the defendant concerning the waiver. There was not even an attempt by the court to ascertain on the record an acknowledgment from the defendant that he had, in fact, signed the waiver or that, if he had, he was aware of its contents (see, People v Callahan, 80 NY2d 273, 283).
Nonetheless, we conclude that the sentence imposed by the court was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur. [See, — AD2d —, Oct. 14, 1997.]